EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Original Claim 3 (renumbered claim 1) is amended as follows:

--A sapling retrieval apparatus coupled to a chassis extending in a fore-aft direction, the chassis including ground-engaging supports to facilitate propelling the chassis, the sapling retrieval apparatus comprising:
a gripping unit for retrieving a linear row of saplings from a tray and releasing the row of saplings;
a transfer unit; and
an indexing unit;
the transfer unit moving the released linear row of saplings to the indexing unit for individual delivery of a sapling for planting as the chassis is propelled, and 
wherein the gripping unit comprises:
a head;
a row of flexible arms coupled to the head, the row of flexible arms configured to engage the row of saplings;
a first actuator operatively coupled to the head to move the head horizontally in a fore-aft direction; and
a second actuator operatively coupled ot the head, the second actuator rotating the head about a pivot point on a shaft, the shaft having a first shaft section and a second shaft section, the first shaft section coupled to the second actuator and the second shaft section coupled to the head wherein rotating the head upwards lifts the row of saplings from the tray, and rotating the head downwards and moving the first actuator in an aft direction positions the row of saplings above the transfer unit;
a stop; and
a push plate rigidly coupled with a row of push rods corresponding to the row of saplings wherein the push plate abuts the stop as the head moves in an aft direction, the row of push rods disengaging the row of saplings from the row of flexible arms.—


Original Claim 10 (renumbered claim 3) is amended as follows:

	--A work machine including a sapling retrieval apparatus, the work machine comprising:
	a chassis extending in a fore-aft direction, the chassis including ground-engaging supports to facilitate propelling the chassis;
	a sapling retrieval apparatus coupled to the chassis, the sapling retrieval apparatus including a gripping unit for retrieving a linear row of saplings from a tray and releasing the row of saplings, a transfer unit, and an indexing unit wherein the transfer unit moves the released linear row of saplings to the indexing unit for individual delivery of a sapling for planting as the chassis is propelled,
	wherein the gripping unit comprises:
	a head;
	a row of flexible arms coupled to the head, the row of flexible arms configured to engage the row of saplings;
	a first actuator operatively coupled to the head to move the head horizontally in a fire-aft direction; and
	a second actuator operatively coupled to the head, the second actuator rotating the head about a pivot point on a shaft, the shaft having a first shaft section and a second shaft section, the first shaft section coupled to the second actuator and the second shaft section coupled to the head wherein rotating the head upwards lifts the row of saplings from the tray, and rotating the head downwards, and moving the first actuator in an aft direction positions the row of saplings above the transfer unit;
a stop; and
a push plate rigidly coupled with a row of push rods corresponding to the row of saplings wherein the push plate abuts the stop as the head moves in an aft direction, the row of push rods disengaging the row of saplings from the row of flexible arms.—


Original Claim 14 (renumbered claim 4) is amended as follows:

--A work machine including a sapling retrieval apparatus, the work machine comprising:
a chassis extending in a fore-aft direction, the chassis including ground-engaging supports to facilitate propelling the chassis;
a sapling retrieval apparatus coupled to the chassis, the sapling retrieval apparatus including a gripping unit for retrieving a linear row of saplings from a tray and releasing the row of saplings, a transfer unit, and an indexing unit wherein the transfer unit moves the released linear row of saplings to the indexing unit for individual delivery of a sapling for planting as the chassis is 
a row of receiving funnels;
a row of guiding tubes correspondingly coupled to the row of receiving funnels for receiving the row of saplings upon disengagement from the row of flexible arms, the indexing unit coupled to the row of guiding tubes;
wherein the indexing unit comprises:
	an indexing plate, the indexing plate positioned below the guiding tubes;
an indexing motor operatively coupled to the indexing plate for movement of the indexing plate, wherein movement of the indexing plate individually releases a sapling for planting as the chassis is propelled,
wherein the indexing plate comprises an aperture, the aperture indexing from a first guiding tube to a second guiding tube  for sequential release of a first sapling and a second sapling,
wherein the aperture aligns with a dummy tube position, wherein alignment of the aperture resets alignment of the indexing plate for a planting cycle.—

Original Claim 20 (renumbered claim 7), line 20 is amended as follows:

--aperture indexing from a first guiding tube to a second guiding tube for sequential release of a --

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jamie L McGowan whose telephone number is (571)272-5064. The examiner can normally be reached Monday through Friday 9:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMIE L MCGOWAN/Primary Examiner, Art Unit 3671